DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14953631, 14632257, US-provisional-application 61946072 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Claims 1, 11, 16 require limitation: “first ASR”, “second ASR”; wherein “first ASR” optimized for a user and “second ASR” optimized for a CA. These limitations are not properly supported in the prior filed applications listed above.  Claim 1 - 20 are not entitled to the benefit of the prior applications.  Hence, the effective filing date of the claims 1 – 20 was 6/2/2016.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 11 and 16 are directed to a method of combining two transcriptions (Step 1, Yes).

Step 2A, Prong 1: Does the claim recite an abstract idea?
Re claims 1, 11 and 16, the limitation of steps: obtaining first audio data originating at a first device during a communication session between the first device and a second device; obtaining a first caption string that is a transcription of the first audio data, the first caption string generated by a first automatic speech recognition (ASR) engine using a first ASR voice model; obtaining a second caption string that is a transcription of second audio data, the second audio data including a revoicing of at least a portion of the first audio data and the second caption string generated by a second ASR engine using a second ASR voice model; generating a final caption string from the first caption string and the second caption string, the final caption string including one or more first words from the first caption string and one or more second words from the second caption string; and providing the final caption string to the second device for presentation during the communication session.  The method steps, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed: for example, a human may obtain first and second captions using two voice models; combine and generate a final caption. The mere nominal recitation of one or more devices performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1, 11 and 16 recite the additional elements of: first and second devices; a display screen (claim 9 and 154); processor (claim 8); a relay (claim 15 and 20).  The limitations of the communication devices and relay configured to obtain the voice signal consist of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method.  The claimed steps recite merely the high level function or result of the function, without specific technical steps to achieve them, where the recitation is either a generic and well-known computing step.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1, 11 and 16 recite the additional elements of: first and second devices; a display screen (claim 9 and 154); processor (claim 8); a relay (claim 15 and 20) set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant's specification only describes these features in a highly generic manner by stating that " device 14 may include a computer, a smart phone, a smart tablet, etc., that can facilitate audio communications with other devices" in the Applicant’s published application, para. [0119].  Applicant's specification describes the computer component in generic manner: “the disclosed subject matter may be implemented as a system, method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer or processor based device to implement aspects detailed herein” para. [0115].  The claim lacks any description of specific algorithms to organizing the captioning resources.  There is no indication in the Specification that Applicant have achieved an advancement or improvement in voice signal recording technology and ASR technology.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 8 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cloran et al. (US 2010/0063815 A1) in view of Kahn et al. (US 2006/0149558 A1).
Re claims 1, 11, 16:
1. Cloran teaches a method comprising: 
obtaining first audio data originating at a first device during a communication session between the first device and a second device (Cloran, Abstract; fig. 1); 
obtaining a first caption string that is a transcription of the first audio data, the first caption string generated by a first automatic speech recognition (ASR) engine using a first ASR voice model (Cloran, [0031], “the transcript correction systems discussed herein are used to develop speaker-specific profiles that improve over time”);
obtaining a second caption string that is a transcription of second audio data, the second audio data including a revoicing of at least a portion of the first audio data (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”); 
generating a final caption string from the first caption string and the second caption string, the final caption string including one or more first words from the first caption string and one or more second words from the second caption string (Cloran, [0033]; [0046], “Updates and corrections to the transcript text are, in some embodiments, sent to the user interface as soon as possible. In some of these embodiments, updates are provided on a per-word basis”; [0055], “That click triggers a java script process to issue an HTTP request containing an identifier for the transcription segment in need of re-transcribing to the web portal server”); and 
providing the final caption string to the second device for presentation during the communication session (Cloran, [0033]; [0046], “Updates and corrections to the transcript text are, in some embodiments, sent to the user interface as soon as possible. In some of these embodiments, updates are provided on a per-word basis”; [0055]; [0011], “Browser 150 also displays a transcript of the conference call in substantially real time, including the timestamp 154 for each chunk of audio from a particular speaker, speaker tag 156, and text that was spoken 158”).

11. Cloran teaches a method comprising: 
obtaining first audio data originating at a first device during a communication session between the first device and a second device (Cloran, Abstract; fig. 1);
obtaining a first caption string that is a transcription of the first audio data, the first caption string generated using a first type of automatic speech recognition (ASR) system (Cloran, [0031], “the transcript correction systems discussed herein are used to develop speaker-specific profiles that improve over time”); 
obtaining a second caption string associated with at least a portion of the first audio data (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”); 
generating an output caption string using the first caption string and the second caption string (Cloran, [0033]; [0046], “Updates and corrections to the transcript text are, in some embodiments, sent to the user interface as soon as possible. In some of these embodiments, updates are provided on a per-word basis”; [0055], “That click triggers a java script process to issue an HTTP request containing an identifier for the transcription segment in need of re-transcribing to the web portal server”); and 
presenting the output caption string via the second device (Cloran, [0033]; [0046], “Updates and corrections to the transcript text are, in some embodiments, sent to the user interface as soon as possible. In some of these embodiments, updates are provided on a per-word basis”; [0055]; [0011], “Browser 150 also displays a transcript of the conference call in substantially real time, including the timestamp 154 for each chunk of audio from a particular speaker, speaker tag 156, and text that was spoken 158”).

16. Cloran teaches a method comprising: 
obtaining first audio data originating at a first device during a communication session between the first device and a second device Cloran, Abstract; fig. 1); 
obtaining a first caption string that is a transcription of the first audio data, the first caption string generated using a first automatic speech recognition (ASR) engine (Cloran, [0031], “the transcript correction systems discussed herein are used to develop speaker-specific profiles that improve over time”); 
obtaining a second caption string that is a transcription of the first audio data (Cloran, [0032], “an analyst listens to the speech of the conference call participant and repeats the words into a microphone. The automated transcription subsystem converts the analyst's speech into text that is then associated with the speech of the conference call user”); 
generating an output caption string including output caption string segments wherein at least a first subset of the segments are from the first caption string and a second subset are generated using the first and second caption strings (Cloran, [0033]; [0046], “Updates and corrections to the transcript text are, in some embodiments, sent to the user interface as soon as possible. In some of these embodiments, updates are provided on a per-word basis”; [0055], “That click triggers a java script process to issue an HTTP request containing an identifier for the transcription segment in need of re-transcribing to the web portal server”); and 
presenting the output caption string via the second device (Cloran, [0033]; [0046], “Updates and corrections to the transcript text are, in some embodiments, sent to the user interface as soon as possible. In some of these embodiments, updates are provided on a per-word basis”; [0055]; [0011], “Browser 150 also displays a transcript of the conference call in substantially real time, including the timestamp 154 for each chunk of audio from a particular speaker, speaker tag 156, and text that was spoken 158”).

Cloran teaches teaches the method of developing speaker-specific profiles that improve over time.  However, Cloran does not explicitly discloses the second caption string generated by a second ASR engine using a second ASR voice model; the second caption string generated using a second type of ASR system; the second caption string generated using a second ASR engine that is independent of the first ASR engine; wherein the second ASR engine is for a CA.  Kahn teaches an apparatus for collecting data from a plurality of diverse data sources (Kahn, Abstract).  Kahn teaches the missing limitation (Kahn, [0446], “re-dictation whereby a transcriptionist respeaks the dictation and has it transcribed with a speech user profile 312 (FIG. 3) for the transcriptionist”; [0407], “each transcription may use a different speech user profile for speech recognition program or different configurable settings, such as relatively weighting of language and acoustic models, beam pruning parameters, and others, but identical audio segmentation”; [0286], “speaker-specific speech data permits creation of a speaker model for each speaker, creation of one or more multispeaker speech user profile for speakers 1 through S (FIG. 12)”). Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Cloran, by providing the speech profile for a transcriptionist as taught by Kahn, in order to provide a personalized speech recognition profile based on speaker’s voice features reflected in age, sex, language or dialect, or other characteristics (Kahn, [0716]).

Re claims 2, 10:
Cloran does not explicitly disclose withhold a final caption from the second device.  Kahn teaches the limitation: 2. The method of claim 1 wherein the step of generating a final caption string is performed before any part of the first caption string and any part of the second caption string is provided to the second device.  10. The method of claim 9 wherein the step of generating a final caption string is performed before any part of the first caption string and any part of the second caption string is provided to the second device (Kahn, [0074], “final text for distribution”; [0147], “a final output session file”).  Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Cloran, by providing a final transcription as taught by Kahn, so the final transcription can be presented to the user with minimal amount of errors and corrections.

Re claims 3 - 4:
3. The method of claim 1 wherein the final caption string does not include an entirety of the first caption string.  4. The method of claim 3 wherein the final caption string does not include an entirety of the second caption string (Cloran, [0033]; [0046], “Updates and corrections to the transcript text are, in some embodiments, sent to the user interface as soon as possible. In some of these embodiments, updates are provided on a per-word basis”; [0055], “That click triggers a java script process to issue an HTTP request containing an identifier for the transcription segment in need of re-transcribing to the web portal server”; [0032], “The analyst is then presented with the audio and repeats the speech as an input into the automatic transcription subsystem 430”; the caption can be updated with the correction from the analyst).

Re claim 8:
8. At least one computer-readable media configured to store one or more instructions that in response to being executed by at least one processor cause performance of the method of claim 1 (Cloran, fig. 2).

Re claim 9:
9. The method of claim 1 wherein the step of obtaining a second caption string includes presenting the first caption string on a display screen at a call assistant's (CA's) workstation, receiving a selection of a portion of the first caption string, and receiving the revoiced first audio data as replacement for the selected portion of the first caption string (Cloran, [0032], “The analyst is then presented with the audio and repeats the speech as an input into the automatic transcription subsystem 430”; [0033], “That segment of the transcript is then re-transcribed either using the next better level of fidelity of service, or by a particular level of service that the user selected when marking the segment as not being accurate”; [0051]).

Re claim 12:
12. The method of claim 11 wherein the first ASR engine includes a first ASR model and the second ASR system includes a second ASR model that is different from the first ASR model (Kahn, [0407], “each transcription may use a different speech user profile for speech recognition program or different configurable settings, such as relatively weighting of language and acoustic models, beam pruning parameters, and others, but identical audio segmentation”; [0286], “speaker-specific speech data permits creation of a speaker model for each speaker, creation of one or more multispeaker speech user profile for speakers 1 through S (FIG. 12)”).

Re claim 13:
13. The method of claim 11 wherein the step of obtaining a second caption string includes receiving revoicing of the at least a portion of the first audio data as second audio data where the second caption string is a transcription of the second audio data (Cloran, [0032], “The analyst is then presented with the audio and repeats the speech as an input into the automatic transcription subsystem 430”; [0033], “That segment of the transcript is then re-transcribed either using the next better level of fidelity of service, or by a particular level of service that the user selected when marking the segment as not being accurate”; [0051]).

Re claim 14:
14. The method of claim 13 wherein the step of obtaining a second caption string includes presenting the first caption string via a display screen to a call assistant (CA), the CA selecting a portion of the first caption string to be corrected, broadcasting the at least a portion of the first audio data associated with the selected portion of the first audio data to the CA, and receiving revoicing of the at least a portion of audio data from the CA as the second audio data (Cloran, [0032], “The analyst is then presented with the audio and repeats the speech as an input into the automatic transcription subsystem 430”; [0033], “That segment of the transcript is then re-transcribed either using the next better level of fidelity of service, or by a particular level of service that the user selected when marking the segment as not being accurate”; [0051]).

Re claim 15:
15. The method of claim 13 wherein the revoicing is performed by a call assistant (CA) located at a relay remote from the first and second devices (Cloran, fig. 1).

Re claim 17:
17. The method of claim 16 wherein the first and second ASR engines are different instances of the same ASR engine type (Kahn, [0407], “each transcription may use a different speech user profile for speech recognition program or different configurable settings, such as relatively weighting of language and acoustic models, beam pruning parameters, and others, but identical audio segmentation”; [0286], “speaker-specific speech data permits creation of a speaker model for each speaker, creation of one or more multispeaker speech user profile for speakers 1 through S (FIG. 12)”).

Re claim 18:
18. The method of claim 16 wherein the first caption string is presented via the second device immediately upon being generated, the step of generating an output caption string including using the first and second caption strings to identify errors in the first caption string and, wherein, the step of generating the output caption string includes correcting the first caption string at the second device (Cloran, [0033]; [0046], “Updates and corrections to the transcript text are, in some embodiments, sent to the user interface as soon as possible. In some of these embodiments, updates are provided on a per-word basis”; [0055], “That click triggers a java script process to issue an HTTP request containing an identifier for the transcription segment in need of re-transcribing to the web portal server”; [0050], “They have an incentive,
therefore, to provide good work product in the first instance, but also to check those segments marked as "bad" or "incorrect," and to learn from their mistakes”; [0032], “The analyst is then presented with the audio and repeats the speech as an input into the automatic transcription subsystem 430”; the caption can be updated with the correction from the analyst).

Re claim 19:
19. The method of claim 18 wherein the step of correcting includes in line correction of the first caption string at the second device (Cloran, [0033]; [0046], “Updates and corrections to the transcript text are, in some embodiments, sent to the user interface as soon as possible. In some of these embodiments, updates are provided on a per-word basis”; [0055], “That click triggers a java script process to issue an HTTP request containing an identifier for the transcription segment in need of re-transcribing to the web portal server”).

Re claim 20:
20. The method of claim of claim 16 performed by a relay processor remote from the first and second devices (Cloran, fig. 1).

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cloran et al. (US 2010/0063815 A1) in view of Kahn et al. (US 2006/0149558 A1) as applied to claim 1 above, and further in view of Wetjen et al. (US 2015/0106091 A1).
Re claims 5 - 7:
Cloran does not explicitly disclose two caption hypotheses.  Wetjen teaches a system and method include processing multiple individual participant speech in a conference call with an audio speech recognition system to create a transcript for each participant (Wetjen, Abstract).  Wetjen teaches 5. The method of claim 1 further comprising correcting at least one word in the final caption string based on a third caption string generated by the first ASR engine.   6. The method of claim 1 further comprising correcting at least one word in the first caption string based on a third caption string generated by the first ASR engine.  7. The method of claim 6 wherein the first caption string and the third caption string are both hypotheses generated by the first ASR engine for substantially the same portion of the first audio data (Wetjen, fig. 5, “original word” – first caption string; “corrected word” – third caption string; 510 – first ASR engine for one user; fig. 5 compares two text strings).  Therefore, in view of Wetjen, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Cloran, by selecting an alternative transcription as taught by Wetjen, in order to provide a best word alternative using the statistical language model at 540 is selected to provide a corrected word (Wetjen, [0082]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,11, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 27,28 and 29 of copending Application No. 16858201 (‘201) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘201.
Claims 1,11, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14 of U.S. Patent No. 10,748,523 (‘523). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘523.
Claims 1,11, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 14, 21, 23, 29, 34, 48 of copending Application No. 16/147029 (‘029) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘029.
Claims 1,11, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,9,14,17,24,26,36,59,64 of copending Application No. 16/537196 (‘196) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘196.
Claims 1,11, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,6,15,61,62,63,65,67,68 of copending Application No. 14/632257 (‘257) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘257.
Claims 1,11, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 27 – 28, 31 of copending Application No. 17/486375 (‘375) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘375.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/             Primary Examiner, Art Unit 3715